DETAILED ACTION
Acknowledgements
Acknowledgment is made of applicant’s amendment to the claims filed on 25 March 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over B. Shankar, U.S. 2012/0013107 (“Shankar”) in view of Azuma et al. U.S. 2014/030089 (“Azuma”).  Shankar discloses a method of folding (paragraph [0018]) a side air bag apparatus ([0019], fig. 1B) comprising a cushion part (110) and a preset reference part (fig. 1B, 1C) dividing the cushion part into upper and lower chambers, the method comprising: 
folding a top portion of the upper chamber (120) toward to the preset reference part to form an upper folded portion (fig. 1C); and 
wherein tucking in the top portion of the upper chamber comprises adjusting based on a size of a vehicle [0024] at which the side air bag apparatus is disposed, a tuck-in amount of the top portion of the upper chamber (fig. 1C) to lift a passenger’s arm (22, [0022]) when the inboard folding portion is deployed, and where folding the upper chamber comprises adjusting a folding amount of the inboard folding portion based on the size of the vehicle [0024].   Shankar does not disclose the details of tucking in a bottom portion of the lower chamber.  Azuma teaches tucking in a bottom portion of the lower chamber (19) toward a preset reference (fig. 4B) to form a lower tuck-in portion (X3-X3).  Azuma further teaches after forming an upper tuck-in portion (X1-X1), folding the upper chamber toward the preset reference part to form an inboard folding portion (X2-X2), and after forming the inboard folding portion and lower tuck-in portion, rolling the cushion part toward an inflator (2) to form a rolling portion (35).  One of ordinary skill in the art at the time the invention was filed would find modifying Shankar such that it comprised the tuck-in fold in, inboard folding, and rolling portion in view of the teachings of Azuma obvious so as to provide a folding method old and well known in the art with predictable results to fold in a compact manner in the side section and unfold in the desired lateral direction when deployed (abstract).
In reference to claims 2, 3, and 5, Shankar in view of Azuma further discloses [[claim 2]] wherein the preset reference part comprising a diaphragm part (Shankar, fig. 1B) or a central part (Azuma, fig. 2), when the cushion part has a two-chamber structure (Shankar, [0017]), the cushion part is divided into the upper and lower chambers by the diaphragm part, and when the cushion part has a one-chamber structure (Azuma 10), the cushion part is divided into the upper and lower chambers by the central part.  One of ordinary skill in the art at the time the invention was filed would find modifying Shankar such that it comprised the cushion part as a one-chamber structure in view of the teachings of Azuma obvious so as to provide an alternative simplified structure [0034] old and well known in the art with predictable results of protecting the occupant;
[[claim 3]] wherein: the lower tuck-in portion is spaced apart from the preset reference part by a preset distance (Azuma, fig. 4B, X3-X3);
[[claim 5]] further comprising adjusting a tuck-in amount of the upper tuck-in portion and a folding amount of the inboard folding portion to control a deployment speed of the cushion part (phase fold to adjust flow and timing of inflation ([0002] – [0004], [0048]); torso protection part is released according to pressure at the folds ([0048], [0058]).
In reference to claim 6, Shankur discloses a side air bag apparatus (abstract) comprising a cushion part (abstract, fig. 1B) positioned between a passenger [0019] and a door trim [0018] and a preset reference part (fig. 1B) dividing the cushion part into upper and lower chambers, wherein the cushion part comprises: 
an upper folded portion (119) including a top portion of the upper chamber (fig. 1B) that is folded toward to the preset reference part (fig. 1B, 1C); 
wherein a tuck-in amount of the upper tuck-in portion (fig. 1C) is predetermined based on a size of the vehicle [0024] at which the size air bag apparatus is disposed, to lift a passenger’s arm (22) when the inboard folding portion is deployed [0022]; and 
wherein a folding amount of the inboard folding portion is determined based on the size of the vehicle [0024].
Shankar does not disclose the details of tucking in a bottom portion of the lower chamber.  Azuma teaches tucking in a bottom portion of the lower chamber (19) toward a preset reference (fig. 4B) to form a lower tuck-in portion (X3-X3).  Azuma further teaches after forming an upper tuck-in portion (X1-X1), folding the upper chamber toward the preset reference part to form an inboard folding portion (X2-X2), and after forming the inboard folding portion and lower tuck-in portion, rolling the cushion part toward an inflator (2) to form a rolling portion (35).  One of ordinary skill in the art at the time the invention was filed would find modifying Shankar such that it comprised the tuck-in fold in, inboard folding, and rolling portion in view of the teachings of Azuma obvious so as to provide a folding method old and well known in the art with predictable results to fold in a compact manner in the side section and unfold in the desired lateral direction when deployed (abstract).
In reference to claims 7, 9, 10, and 13, Shankar in view of Azuma further discloses [[claim 7]] wherein the preset reference part includes a diaphragm part (fig. 1C) configured to divide the cushion part into the upper and lower chambers.
In reference to claim 9, Shankar does not disclose the cushion part as a one-chamber structure.  Azuma teaches a one-chamber structure (fig. 2) and the preset reference part is positioned a central part of the cushion (fig. 2, 3A).  One of ordinary skill in the art at the time the invention was filed would find modifying Shankar such that it comprised the cushion part as a one-chamber structure in view of the teachings of Azuma obvious so as to provide an alternative simplified structure old and well known in the art with predictable results of protecting the occupant (abstract, [0034]).
In reference to claims 10 and 13, Shankar in view of Azuma further discloses [[claim 10]] wherein the lower tuck-in portion (as modified by Azuma) is spaced apart from the preset reference part by a preset distance (Azuma, fig. 4B);
[[claim 13]] wherein a tuck-in amount of the upper tuck-in portion (Shankar, 120) and a folding amount of the inboard folding portion (Azuma, fig. 3C) control a deployment speed of the cushion part [0002], torso protection part is released according to pressure at the folds ([0002] – [0004], [0048]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/              Primary Examiner, Art Unit 3614